 



EXHIBIT 10.1
AMENDMENT NO. 1 TO CO-PROMOTION AGREEMENT
     THIS AMENDMENT NO. 1 TO CO-PROMOTION AGREEMENT (the “Amendment”) by and
between Santarus, Inc., a Delaware corporation (“Santarus”), and Otsuka America
Pharmaceutical, Inc., a Delaware corporation (“Co-Promotion Partner”), is
entered into as of January 6, 2006.
     WHEREAS, Santarus and Co-Promotion Partner have entered into that certain
Co-Promotion Agreement, dated October 4, 2004 (the “Agreement”), wherein
Santarus and Co-Promotion Partner agreed to work together to promote certain
Products in the United States upon the terms set forth in the Agreement; and
     WHEREAS, Santarus and Co-Promotion Partner desire to amend certain terms of
the Agreement, as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Santarus and Co-Promotion Partner, intending to be legally bound hereby, agree
as follows:
1.          The definition of “New Products” shall be deleted in its entirety.
2.          The definition of “Products” shall be amended and restated in its
entirety as follows:
““Product(s)” shall mean the following prescription pharmaceutical products as
currently being developed, each having omeprazole as its primary active
ingredient, and including all current and future prescription (but not
over-the-counter) dosage strengths and prescription (but not over-the-counter)
indications of such products (other than any future indications involving
significant clinical development, i.e., beyond Phase I clinical developement, by
or on behalf of Santarus): (a) Zegerid® Powder for Oral Suspension 20 mg and 40
mg; and (b) Zegerid® Capsules 20 mg and 40 mg.”
3.          Section 2.3 of the Agreement shall be amended and restated in its
entirety as follows:
“2.3      Intentionally Omitted.”
4.          The references to “***US Dollars (US $***)” in each of
Sections 3.2(b)(iii), 3.2(d)(iv) and 3.2(d)(v) shall be amended to state:
             “***US Dollars (US $***).”
5.          Section 8.2 of the Agreement shall be amended and restated in its
entirety as follows:
“8.2     Intentionally Omitted.”
6.          Section 10.2 of the Agreement shall be amended to add the following
new subsection “e”:

  “e.   Santarus shall have the right to terminate this agreement at any time
following June 30, 2007 by providing at least one hundred twenty (120) days
prior written notice to Co-Promotion Partner. For purposes of clarifying the
preceding sentence, it is the parties’ intent that the earliest possible
effective termination date under this Section 10.2(e) would be July 1, 2007.”

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



7.          Section 10.3(c) shall be amended and restated in its entirety as
follows:

  “c.   Co-Promotion Partner shall have the right to terminate this agreement at
any time following June 30, 2007 by providing at least one hundred twenty
(120) days prior written notice to Santarus. For purposes of clarifying the
preceding sentence, it is the parties’ intent that the earliest possible
effective termination date under this Section 10.3(c) would be July 1, 2007.”

8.   Co-Promotion Partner also agrees that it will attend and participate in the
joint launch meeting for Zegerid® Capsules scheduled during *** and related
activities.   9.   Except as specifically set forth herein, all of the terms and
provisions of the Agreement shall remain unchanged, unmodified and in full force
and effect, and the Agreement shall be read together and construed with this
Amendment.   10.   Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.   11.   This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

          SANTARUS, INC.,
a Delaware corporation
      By:                /s/ Gerald T. Proehl       Name:  Gerald T. Proehl    
    Title:  President and Chief Executive Officer          

          OTSUKA AMERICA PHARMACEUTICAL,
INC., a Delaware corporation
      By:                /s/ Hiromi Yoshikawa       Name:  Hiromi Yoshikawa    
    Title:  Chairman and Chief Executive Officer          

2

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.